 In the Matter of LEwISTON BUiCK COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 1-RC-4.-Decided April 27, 1948SkeltonceMahon, by Mr. John J. Mahon,of Lewiston, Maine, forthe Employer.111r.Harold F. Reardon,of Boston, Mass., andMr. Jerome Y. Sturm,of New York City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Lewiston,Maine, on January 8, 1948, before Thomas J. Ramsey, hearing officer.The hearing officer's-rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLewiston Buick Company, a Maine corporation, with its principaloffice and place of business at Lewiston, Maine, and with branches atAugusta and Bath, Maine, operates retail sales and service agenciesfor Buick automobiles under a franchise from the Buick Motor Divi-sion of General Motors Corporation, Flint, Michigan, as well as serv-ice stations for the repair and reconditioning of automobiles.During1946, a representative period, the Employer purchased new automo-biles and parts in the aggregate value of $191,000, all of which werereceived from points outside the State of Maine, and used cars in theaggregate value of $42,300, all of which were purchased within theState as trade-ins.During the same period, the Employer sold new'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard.Members [Chairman Herzog and Members Murdock and Gray]77 N. L.R. B., No 58.375 376DECISIONSOF NATIONALLABOR RELATIONS BOARDand used cars in the aggregate value of $271,000, virtually all of whichwere sold to customers within the State.This proceeding is concernedonly with the Employer's Lewiston agency, which does 50 percent ofthe Employer's business.The Employer contributes to a nationaladvertising fund administered by the Buick Motor Division andbelongs to the National Automobile Dealers Association.We find, contrary to its contention, that the Employer is engagedin commerce within the meaning of the National Labor RelationsAct.2II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.M. TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in all appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer,, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner and Employer agree that a unit of all employeesin the Employer's service department at Lewiston, Maine, engageclin the maintaining, servicing, and repairing of automobiles, exceptfor executives, office and clerical employees, and all guards, profes-sional employees, and supervisors as defined in the Act, is appro-priate.They disagree, however, with respect to an employee hiredunder the G. I. training program.The Employer contends that Rosaire Gagnon, the G. I. trainee,should be excluded from the unit because he has not completed his2-year training period 3 and because the question of his permanentand regular employment will be decided by the Employer only atthe conclusion of the training pediod.The Petitioner requests thatGagnon be included.As Gagnon is employed under the same con-ditions as, and has substantial interests in common with, the otheremployees, and as he is, in effect, a probationary employee with areasonable expectation of becoming a permanent employee, we shall,in accordance with our practice, include him in the unit .42Matter of Liddon White TruckCo , 76 N. L R B 1181.8Rosaire Gagnon has been employed for a little over a year4Matter of West Engineering Company, 74 NL. R B 36. LEWISTON BUICK COMPANY377We find that all employees in the Employer's service department atLewiston, Maine, engaged in the maintaining, servicing, and repair-ing of automobiles, including G. I. trainees,5 but excluding executives,office and clerical employees, and all guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Lewiston Buick Company,Lewiston, Maine, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Association ofMachinists for the purposes of collective bargaining.6 Rosaire Gagnon.